Exhibit APPENDIX A FORM OF LIMITED PARTNERSHIP AGREEMENT OF ROCKIES REGION 2 TABLE OF CONTENTS Page ARTICLE I: The Partnership 1 1.01 Organization 1 1.02 Partnership Name 1 1.03 Character of Business 1 1.04 Principal Place of Business 1 1.05 Term of Partnership 1 1.06 Filings 1 1.07 Independent Activities 2 1.08 Definitions 2 ARTICLE II: Capitalization 9 2.01 Capital Contributions of the Managing General Partner and Initial Limited Partner 9 2.02 Capital Contributions of the Investor Partners 10 2.03 Additional Contributions 11 ARTICLE III: Capital Accounts and Allocations 11 3.01 Capital Accounts 11 3.02 Allocation of Profits and Losses 12 3.03 Depletion 17 3.04 Apportionment Among Partners 17 ARTICLE IV: Distributions 18 4.01 Time of Distribution 18 4.02 Distributions 18 4.03 Capital Account Deficits 18 4.04 Liability Upon Receipt of Distributions 18 ARTICLE V: Activities 19 5.01 Management 19 5.02 Conduct of Operations 19 5.03 Acquisition and Sale of Leases 21 5.04 Title to Leases 21 5.05 Farmouts 21 5.06 Release, Abandonment, and Sale or Exchange of Properties 22 5.07 Certain Transactions 22 ARTICLE VI: Managing General Partner 25 6.01 Managing General Partner 25 6.02 Authority of Managing General Partner 26 6.03 Certain Restrictions on Managing General Partner's Power and Authority 27 6.04 Indemnification of Managing General Partner 28 6.05 Withdrawal 29 6.06 Management Fee 29 6.07 Tax Matters and Financial Reporting Partner 29 ARTICLE VII: Investor Partners 30 7.01 Management 30 7.02 Indemnification of Additional General Partners 30 7.03 Assignment of Units 31 7.04 Prohibited Transfers 32 7.05 Withdrawal by Investor Partners 32 7.06 Removal of Managing General Partner 32 7.07 Calling of Meetings 33 7.08 Additional Voting Rights 33 7.09 Voting by Proxy 34 7.10 Conversion of Additional General Partner Interests into Limited Partner Interests 34 7.11 Liability of Partners 35 ARTICLE VIII: Books and Records 35 8.01 Books and Records 35 8.02 Reports 36 8.03 Bank Accounts 38 8.04 Federal Income Tax Elections 38 ARTICLE IX: Dissolution; Winding-up 38 9.01 Dissolution 38 9.02 Liquidation 39 9.03 Winding-up 39 ARTICLE X: Power of Attorney 40 10.01 Managing General Partner as Attorney-in-Fact 40 10.02 Nature of Special Power 40 ARTICLE XI: Miscellaneous Provisions 41 11.01 Liability of Parties 41 11.02 Notices 41 11.03 Paragraph Headings 41 11.04 Severability 41 11.05 Sole Agreement 41 11.06 Applicable Law 42 11.07 Execution in Counterparts 42 11.08 Waiver of Action for Partition 42 11.09 Amendments 42 11.10 Consent to Allocations and Distributions 42 11.11 Ratification 42 11.12 Substitution of Signature Pages 43 11.13 Incorporation by Reference 43 Signature Page 57 FORM OF LIMITED PARTNERSHIP AGREEMENT OF ROCKIES REGION 2, A WEST VIRGINIA LIMITED PARTNERSHIP This LIMITED PARTNERSHIP AGREEMENT (the "Agreement") is made as of this day of , 2007 by and among Petroleum Development Corporation, a Nevada corporation, as managing general partner (the "Managing General Partner"), Steven R. Williams, a resident of West Virginia, as the Initial Limited Partner, and the Persons whose names are set forth on Exhibit A attached hereto, as additional general partners (the "Additional General Partners") or as limited partners (the "Limited Partners" and, collectively with Additional General Partners, the "Investor Partners"), pursuant to the provisions of the West Virginia Uniform Limited Partnership Act (the "Act"), on the following terms and conditions: ARTICLE I The Partnership 1.01Organization. Subject to the provisions of this Agreement, the parties hereto do hereby form a limited partnership (the "Partnership") pursuant to the provisions of the Act. The Partners hereby agree to continue the Partnership as a limited partnership pursuant to the provisions of the Act and upon the terms and conditions set forth in this Agreement. 1.02Partnership Name. The name of the Partnership shall be Rockies Region 2007 Limited Partnership, a West Virginia limited partnership, and all business of the Partnership shall be conducted in such name. The Managing General Partner may change the name of the Partnership upon ten days notice to the Investor Partners. The Partnership shall hold all of its property in the name of the Partnership and not in the name of any Partner. 1.03Character of Business. The principal business of the Partnership shall be to acquire Leases, drill sites, and other interests in oil and/or gas properties and to drill for oil, gas, hydrocarbons, and other minerals located in, on, or under such properties, to produce and sell oil, gas, hydrocarbons, and other minerals from such properties, and to invest and generally engage in any and all phases of the oil and gas business. Such business purpose shall include without limitation the purchase, sale, acquisition, disposition, exploration, development, operation, and production of oil and gas properties of any character. The Partnership shall not acquire property in exchange for Units.
